Citation Nr: 0202969	
Decision Date: 04/02/02    Archive Date: 04/11/02

DOCKET NO.  01-07 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an effective date earlier than May 24, 2000 
for the grant of service connection for hearing loss, 
currently evaluated at 100 percent.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
March 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that granted service connection for 
hearing loss at the 100 percent rate, effective May 24, 2000.


FINDINGS OF FACT

1.  The veteran was discharged from active service in March 
1945.

2.  He initiated his claim for hearing loss by submitting a 
written informal claim on May 24, 2000, more than one year 
after he was separated from active service.

3.  The RO was not in possession of any communication prior 
to May 24, 2000 that can reasonably be construed as a formal 
or informal claim for entitlement to VA compensation benefits 
based on hearing loss.

4.  By rating decision dated in October 2000, the RO granted 
service connection for hearing loss and assigned a 100 
percent evaluation, effective May 24, 2000.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
May 24, 2000, for entitlement to service connection for 
hearing loss have not been met. 38 U.S.C.A. §§ 5101, 5110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.155, 3.400 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect the veteran was discharged on 
March 16, 1945 due to injuries sustained from a gunshot wound 
to the left lower extremity.  A certificate for discharge 
shows the veteran was unfit for military duty specifically 
due to paralysis, nerve, peroneal, left, complete, secondary 
to wound, shell fragment, penetrating the left leg.  Service 
medical records contain no references to hearing loss. A 
claim for service connection for paralysis of the peroneal, 
left complete, secondary to SFW penetrating left leg, was 
received in March 1945; the veteran did not file a claim for 
hearing loss.  

On May 24, 2000, the veteran filed a claim for service 
connection for hearing loss.  In support of his claim are VA 
outpatient treatment records dated from September 1999 to 
June 2000 which show that in May 2000 he was evaluated for 
hearing loss in the right ear which was getting worse.  The 
veteran indicated that he was told several years ago that the 
hearing loss was related to military gunfire.  

Also of record is a private audiometric report dated in June 
2000 which shows the veteran had asymmetrical bilateral 
severe to profound sensory neural loss of hearing accompanied 
by extremely reduced speech discrimination in the right ear.  
At the time of the examination he reported that he served two 
years in the infantry exposed to extensive right-handed 
gunfire, explosions and machine gunfire.  The veteran 
complained that his right ear had been ringing and that he 
had hearing loss in that ear since his service days.  

In a statement dated in August 2000 the veteran indicated 
that over the years he had been turned down for jobs and 
promotions due in part to his hearing loss disability.

During VA audiometric examination in August 2000 the veteran 
reported that he noticed a decrease in his hearing, right 
worse than left.  He also gave a history of exposure to rifle 
fire and artillery and that his hearing loss probably came 
during that time.  Following examination, the diagnosis was 
moderate sloping to profound sensorineural hearing loss 
bilaterally.  The examiner concluded that the veteran did 
sustain a severe hearing loss, but was uncertain as to the 
amount of noise exposure during service.  The examiner 
further concluded, however, that if the veteran was exposed 
to a lot of gunfire without ear protection, the hearing loss 
could be service related.

In a rating decision issued in October 2000 the RO granted 
service connection for hearing loss with an evaluation of 100 
percent effective May 24, 2000, the date of the claim.  

In a VA Form 21-3148 the veteran asserted that he was 
entitled to an award date of March 17, 1945, since his 
hearing has been service connected to his time in the 
military.  The veteran further indicated that he was unaware 
that he could file for hearing loss any earlier.


Analysis

At the outset, the Board notes that, as will be discussed in 
detail below, earlier effective date claims, such as the one 
now before the Board, generally involve a determination as to 
when a claim was received or when entitlement to certain 
benefits arose.  As such, the evidence to review is already 
of record.  In any event, through the issuance of the July 
2001 statement of the case, and a November 2001 supplemental 
statement of the case, the veteran and his representative 
have been put on notice as to the evidence generally 
necessary to substantiate the claim, and there is no 
indication that there is any available evidence outstanding 
that is needed to properly adjudicate the claim.  Neither the 
veteran nor his representative has argued (in fact the 
veteran has denied) that a claim for service connection for 
hearing loss was filed earlier than May 2000.  As such, the 
Board finds that any duties to notify the veteran of the 
evidence necessary to substantiate the claim and to assist in 
the development of the evidence have been met.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 
3.400(b)(2)(i), the effective date for a grant of direct 
service connection will be the day following separation from 
active service, or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.  Under 38 
C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive 
service connection will be the date entitlement arose, if a 
claim is received within one year after separation from 
active duty.  Otherwise the effective date will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151 (2001).  In this context, it 
should be noted that the provisions of 38 U.S.C.A. § 5110 
refer to the date an "application" is received.  While the 
term "application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2001); 
Servello v. Derwinski, 3 Vet.App. 196, 198 (1992).

The Board begins by noting that in this case, service medical 
records are negative for complaints, findings or treatment 
for hearing loss.  Furthermore, the evidence does not show, 
and the veteran does not argue, that he filed a claim for 
service connection for hearing loss within one year after 
service discharge.

The record shows that the first and only claim for VA 
benefits based on hearing loss was the one date-stamped as 
received at the RO on May 24, 2000.  With regard to this 
finding, the Board notes that the claims file does not 
include any communication of record dated prior to May 24, 
2000, that can be construed as an informal claim for this 
benefit.  38 C.F.R. § 3.155(a) (2001).

Thus, the only assertion by the veteran and his 
representative is that an earlier effective date is warranted 
for the veteran's hearing loss because this disability has 
existed since the veteran's active service.  It is not 
asserted nor shown that the veteran filed a claim for service 
connection for this disability prior to May 24, 2000.  A 
careful review of the record reflects that the veteran had 
previously filed claims with the VA for various disabilities, 
but these claims did not indicate a desire or intent to claim 
service connection for hearing loss.  Accordingly, the 
earliest date that may be assigned for service connection for 
hearing loss is the date he filed his claim, May 24, 2000, 
since the date the veteran filed his claim was more than one 
year after service separation.

The Board has considered the veteran's contentions that he 
would have applied for service connection for hearing loss 
sooner had he been advised of his potential eligibility.  
However, his contentions do not provide a basis on which to 
grant his claim.  Individuals dealing with the Government are 
charged with knowledge of the Federal statutes and agency 
regulations.  Morris v. Derwinski, 1 Vet. App. 260, 265 
(1990).  In addition, everyone is bound by these regulations 
"regardless of actual knowledge of what is in the 
[r]egulations or of the hardships resulting from innocent 
ignorance." Id., quoting Fed. Crop Ins. Corp. v. Merrill, 
322 U.S. 380, 384-385 (1947).  Furthermore, the VA is under 
no legal obligation to notify, individually, every potential 
claimant of his or her possible entitlement to VA benefits.  
See Hill v. Derwinski, 2 Vet.App. 451 (1991); Lyman v. Brown, 
5 Vet.App. 194 (1993).  This legal principle is not mentioned 
to be critical of the veteran for not filing his claim 
sooner, but merely to emphasize that VA cannot be expected to 
read a person's mind as to what claims he may wish to advance 
-- he or she must file a claim to initiate the adjudication 
process.

Since all of the evidence indicates that May 24, 2000 was the 
first date the veteran filed a claim for hearing loss and 
there is no evidence indicating that he filed a claim prior 
thereto, a preponderance of the evidence is against an 
effective date prior to May 24, 2000 for hearing loss and the 
doctrine of resolving doubt in the veteran's behalf is not 
for application.  38 U.S.C.A. §§ 5101(a), 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.151(a), 3.400(b)(2) (2001).


ORDER

An effective date prior to May 24, 2000, for the grant of 
service connection and award of a 100 percent disability 
rating for hearing loss is denied.



		
	N. R. Robin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

